391 F.2d 930
Alfred N. HOFFMAN and Deli Hoffman, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.REBA MARTIN, INC., Respondent.
No. 24762.
United States Court of Appeals Fifth Circuit.
March 19, 1968.

Petitions for Review of Decision of the Tax Court of the United States. (Florida Case.)
George Elias, Jr., Miami, Fla., for petitioners.
Lester R. Uretz, Chief Counsel, IRS, Christopher J. Ray, Atty., IRS, Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, Harry Marselli, Harry Baum, Robert H. Solomon, Meyer Rothwacks, Stuart A. Smith, Attys., Dept. of Justice, Washington, D. C., for respondent.
Before TUTTLE and GOLDBERG, Circuit Judges, and HOOPER, District Judge.
PER CURIAM:


1
The issue here of the availability to Reba Martin, Inc., of the special tax provisions of Subchapter S of Section 1372, of the Internal Revenue Code of 1954, depends on the question whether taxpayer Hoffman was, in 1959, the sole stockholder of the corporation. This issue was fully and adequately dealt with in the opinion and decision of the Tax Court, 47 T.C. 218. On the basis of that opinion, we conclude that the decisions of the Tax Court in the Hoffman case and also in the protective case of Reba Martin, Inc. must be, and they are


2
Affirmed.